 



Exhibit 10.8
EXECUTION COPY
PLEDGE AGREEMENT
     PLEDGE AGREEMENT (this “Agreement”), dated as of January 17, 2007, made by
each entity listed as a pledgor on the signature pages hereto (each a “Pledgor”
and collectively, the “Pledgors”), in favor of HIGHBRIDGE INTERNATIONAL LLC, a
limited liability company organized under the laws of the Cayman Islands, in its
capacity as collateral agent (in such capacity, the “Collateral Agent”) for the
“Buyers” (as defined below) party to the Securities Purchase Agreement, dated as
of even date herewith (as amended, restated or otherwise modified from time to
time, the “Securities Purchase Agreement”).
W I T N E S S E T H:
     WHEREAS, Hythiam, Inc., a Delaware corporation (the “Company”) and each
party listed as a “Buyer” on the Schedule of Buyers attached thereto
(collectively, the “Buyers”) are parties to the Securities Purchase Agreement,
pursuant to which the Company shall be required to sell, and the Buyers shall
purchase or have the right to purchase, the “Notes” (as defined therein);
     WHEREAS, it is a condition precedent to the Buyers purchasing the Notes
that the Pledgors shall have executed and delivered to the Collateral Agent for
the benefit of itself and the Buyers this Agreement to secure all of the
Company’s obligations under the Securities Purchase Agreement, the Notes issued
pursuant thereto (as such Notes may be amended, restated, replaced or otherwise
modified from time to time in accordance with the terms thereof, collectively,
the “Notes”) and the other “Transaction Documents” (as defined in the Securities
Purchase Agreement, the “Transaction Documents”), on such terms and conditions
as are set forth herein;
     WHEREAS, the Company shall have executed a Security Agreement granting the
Collateral Agent a first priority perfected lien in all of its personal property
(the “Security Agreement”) on such terms and conditions as are set forth
therein;
     WHEREAS, the Pledgors are mutually dependent on each other in the conduct
of their respective businesses as an integrated operation, with the credit
needed from time to time by each Pledgor often being provided through financing
obtained by the other Pledgors and the ability to obtain such financing being
dependent on the successful operations of all of the Pledgors as a whole; and
     WHEREAS, each Pledgor has determined that the execution, delivery and
performance of this Agreement directly benefits, and is in the best interest of,
such Pledgor.
     NOW, THEREFORE, in consideration of the premises and the agreements herein
and in order to induce the Buyers to perform under the Securities Purchase
Agreement, each Pledgor agrees with the Collateral Agent as follows:
     SECTION 1. Definitions and Rules of Interpretation.
          (a) Definitions. Reference is made to the Securities Purchase
Agreement and the Notes for a statement of terms thereof. All terms used in this
Agreement

 



--------------------------------------------------------------------------------



 



which are defined in the Securities Purchase Agreement or the Notes or in
Article 8 or Article 9 of the Uniform Commercial Code as in effect from time to
time in the State of New York (the “Code”), and which are not otherwise defined
herein shall have the same meanings herein as set forth therein; provided, that
terms used herein which are defined in the Code as in effect in the State of New
York on the date hereof shall continue to have the same meaning notwithstanding
any replacement or amendment of such statute except as the Collateral Agent may
otherwise determine. In the event that any such term is defined in both the
Securities Purchase Agreement or the Notes and the Code, the definition of such
term in the Securities Purchase Agreement or the Notes shall control.
          (b) Rules of Interpretation. Except as otherwise expressly provided in
this Agreement, the following rules of interpretation apply to this Agreement:
(i) the singular includes the plural and the plural includes the singular; (ii)
“or” and “any” are not exclusive and “include” and “including” are not limiting;
(iii) a reference to any agreement or other contract includes permitted
supplements and amendments; (iv) a reference to a law includes any amendment or
modification to such law and any rules or regulations issued thereunder; (v) a
reference to a person includes its permitted successors and assigns; and (vi) a
reference in this Agreement to an Article, Section, Annex, Exhibit or Schedule
is to the Article, Section, Annex, Exhibit or Schedule of this Agreement.
     SECTION 2. Pledge and Grant of Security Interest. As collateral security
for all of the Obligations (as defined in Section 3 hereof), each of the
Pledgors hereby pledges and assigns and grants to the Collateral Agent a
continuing security interest in, and Lien on, all of such Pledgor’s right, title
and interest in and to the following (collectively, the “Collateral”):
          (a) all present, as set forth in Schedule I, and all future, issued
and outstanding shares of capital stock, or other equity or investment
securities of, or partnership, membership, or joint venture interests in, each
Subsidiary (as defined in the Securities Purchase Agreement), whether now owned
or hereafter acquired by such Pledgor and whether or not evidenced or
represented by any stock certificate, certificated security or other instrument,
together with the certificates representing such equity interests, all options
and other rights, contractual or otherwise, in respect thereof and all
dividends, distributions, cash, instruments, investment property and any other
property (including, but not limited to, any stock dividend and any distribution
in connection with a stock split) from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the
foregoing and all cash and noncash proceeds thereof (collectively, the “Pledged
Shares”);
          (b) all present and future increases, profits, combinations,
reclassifications, and substitutes and replacements for all or part of the
foregoing Collateral heretofore described;
          (c) all investment property, financial assets, securities, capital
stock, other equity interests, stock options and commodity contracts of such
Pledgor, all notes, debentures, bonds, promissory notes or other evidences of
indebtedness payable or owing to such Pledgor, and all other assets now or
hereafter received or receivable with respect to the foregoing;

-2-



--------------------------------------------------------------------------------



 



          (d) all securities entitlements of such Pledgor in any and all of the
foregoing; and
          (e) all proceeds (including proceeds of proceeds) of any and all of
the foregoing;
in each case, whether now owned or hereafter acquired by such Pledgor and
howsoever its interest therein may arise or appear (whether by ownership,
security interest, Lien, claim or otherwise).
Notwithstanding anything herein to the contrary, the term “Collateral” shall not
include in the case of a Subsidiary of such Pledgor organized under the laws of
a jurisdiction other than the United States, any of the states thereof or the
District of Columbia (a “Foreign Subsidiary”), more than 65% (or such greater
percentage that, due to a change in applicable law after the date hereof,
(i) would not reasonably be expected to cause the undistributed earnings of such
Foreign Subsidiary as determined for United States federal income tax purposes
to be treated as a deemed dividend to such Foreign Subsidiary’s United States
parent and (ii) would not reasonably be expected to cause any material adverse
tax consequences) of the issued and outstanding shares of Capital Stock entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (it being
understood and agreed that the Collateral shall include 100% of the issued and
outstanding shares of Capital Stock not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) or other equity interest of such Foreign
Subsidiary). “Capital Stock” means (i) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person. “Governmental Authority”
means any nation or government, any Federal, state, city, town, municipality,
county, local or other political subdivision thereof or thereto and any
department, commission, board, bureau, instrumentality, agency or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
The Pledgors agree that the pledge of the shares of Capital Stock acquired by a
Pledgor of any and all Persons now or hereafter existing who is a Foreign
Subsidiary may be supplemented by one or more separate pledge agreements, deeds
of pledge, share charges, or other similar agreements or instruments, executed
and delivered by the relevant Pledgors in favor of the Collateral Agent, which
pledge agreements will provide for the pledge of such shares of Capital Stock in
accordance with the laws of the applicable foreign jurisdiction. With respect to
such shares of Capital Stock, the Collateral Agent may, at any time and from
time to time, in its sole discretion, take actions in such foreign jurisdictions
that will result in the perfection of the Lien created in such shares of Capital
Stock.
     SECTION 3. Security for Obligations. The security interest created hereby
in the Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (the
“Obligations”):
          (a) the payment by the Pledgors, as and when due and payable (by
scheduled maturity, required prepayment, acceleration, demand or otherwise), of
all amounts

-3-



--------------------------------------------------------------------------------



 



from time to time owing by it in respect of the Securities Purchase Agreement,
the Notes and the other Transaction Documents, (A) all principal of and interest
on the Notes (including, without limitation, all interest that accrues after the
commencement of any bankruptcy proceeding of the Pledgors, whether or not the
payment of such interest is unenforceable or is not allowable due to the
existence of such bankruptcy proceeding), and (B) all fees, commissions, expense
reimbursements, indemnifications and all other amounts due or to become due
under any of the Transaction Documents; and
          (b) the due performance and observance by each Pledgor of all of its
other obligations from time to time existing in respect of any of the
Transaction Documents for so long as the Notes are outstanding.
     SECTION 4. Delivery of the Collateral.
          (a) All certificates currently representing the Pledged Shares shall
be delivered to the Collateral Agent on or prior to the execution and delivery
of this Agreement. All other promissory notes, certificates and instruments
constituting Collateral from time to time or required to be pledged to the
Collateral Agent pursuant to the terms of this Agreement (the “Additional
Collateral”) shall be delivered to the Collateral Agent promptly upon receipt
thereof by or on behalf of any of the Pledgors. All such promissory notes,
certificates and instruments shall be held by the Collateral Agent pursuant
hereto and shall be delivered in suitable form for transfer by delivery or shall
be accompanied by duly executed instruments of transfer or assignment or undated
stock powers executed in blank, all in form and substance reasonably
satisfactory to the Collateral Agent. If any Collateral consists of
uncertificated securities, unless the immediately following sentence is
applicable thereto, the Pledgors shall cause the Collateral Agent (or its
designated custodian, nominee or other designee) to become the registered holder
thereof, or cause each issuer of such securities to agree that it will comply
with instructions originated by the Collateral Agent (or its designated
custodian, nominee or other designee) with respect to such securities without
further consent by the Pledgors. If any Collateral consists of securities
entitlements, the Pledgors shall transfer such securities entitlements to the
Collateral Agent (or its designated custodian, nominee or other designee) or
cause the applicable securities intermediary to agree that it will comply with
entitlement orders by the Collateral Agent (or its designated custodian, nominee
or other designee) without further consent by the Pledgors.
          (b) Promptly upon the receipt by any Pledgor of any Additional
Collateral, a Pledge Amendment, duly executed by such Pledgor, in substantially
the form of Annex I hereto (a “Pledge Amendment”), shall be delivered to the
Collateral Agent, in respect of the Additional Collateral which is or are to be
pledged pursuant to this Agreement, which Pledge Amendment shall from and after
delivery thereof constitute part of Schedule I hereto. Each Pledgor hereby
authorizes the Collateral Agent to attach each Pledge Amendment to this
Agreement and agrees that all promissory notes, certificates or instruments
listed on any Pledge Amendment shall for all purposes hereunder constitute
Collateral and such Pledgor shall be deemed upon delivery thereof to have made
the representations and warranties set forth in Section 5 with respect to such
Additional Collateral as of the date of the Pledge Amendment.

-4-



--------------------------------------------------------------------------------



 



          (c) If any Pledgor shall receive, by virtue of such Pledgor’s being or
having been an owner of any Collateral, any (i) stock certificate (including,
without limitation, any certificate representing a stock dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off), promissory note or other instrument,
(ii) option or right, whether as an addition to, substitution for, or in
exchange for, any Collateral, or otherwise, (iii) dividends payable in cash
(except such dividends permitted to be retained by such Pledgor pursuant to
Section 7 hereof) or in securities or other property or (iv) dividends,
distributions, cash, instruments, investment property and other property in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, such Pledgor
shall receive such stock certificate, promissory note, instrument, option,
right, payment or distribution in trust for the benefit of the Collateral Agent,
shall segregate it from such Pledgor’s other property and shall deliver it
forthwith to the Collateral Agent in the exact form received, with any necessary
endorsement and/or appropriate stock powers duly executed in blank, to be held
by the Collateral Agent as Collateral and as further collateral security for the
Obligations.
     SECTION 5. Representations and Warranties. Each Pledgor jointly and
severally represents and warrants as of the date of this Agreement as follows:
          (a) Each Pledgor (i) is a corporation, limited liability company or
limited partnership duly organized, validly existing and in good standing under
the laws of the state or jurisdiction of its organization, and (ii) has all
corporate, limited liability company or limited partnership power and authority
to execute, deliver and perform this Agreement.
          (b) The execution, delivery and performance by each Pledgor of this
Agreement (i) have been duly authorized by all necessary corporate, limited
liability company or limited partnership action, (ii) do not and will not
contravene its charter or bylaws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, or any applicable law or any contractual restriction binding on or
affecting it or any of its properties, and (iii) do not and will not result in
or require the creation of any Lien upon or with respect to any of its
properties other than pursuant to this Agreement.
          (c) The issuers of the Pledged Shares set forth in Schedule I hereto
are the Pledgors’ only Subsidiaries existing on the date hereof. The Pledged
Shares have been duly authorized and validly issued, are fully paid and
nonassessable and the holders thereof are not entitled to any preemptive first
refusal or other similar rights. Except as noted in Schedule I hereto, the
Pledged Shares constitute 100% of the issued shares of capital stock,
partnership interests or membership or other equity interests, as applicable, of
the Subsidiaries. All other shares of stock constituting Collateral will be,
when issued, duly authorized and validly issued, fully paid and nonassessable.
          (d) The Pledgors are and will be at all times the legal and beneficial
owners of the Collateral free and clear of any Lien, other than Permitted Liens.
          (e) The exercise by the Collateral Agent of any of its rights and
remedies hereunder will not contravene any law or any contractual restriction
binding on or

-5-



--------------------------------------------------------------------------------



 



affecting any Pledgor or any of the properties of any Pledgor and will not
result in or require the creation of any Lien upon or with respect to any of the
properties of any Pledgor other than pursuant to this Agreement and the other
Transaction Documents.
          (f) No authorization or approval or other action by, and no notice to
or filing with, any governmental authority is required to be obtained by any
Pledgor for (i) the due execution, delivery and performance by any Pledgor of
this Agreement, (ii) the grant by any Pledgor, or the perfection of the security
interest and Lien purported to be created hereby in the Collateral or (iii) the
exercise by the Collateral Agent of any of its rights and remedies hereunder,
except as may be required in connection with any sale of any Collateral by laws
affecting the offering and sale of securities generally.
          (g) This Agreement creates a valid security interest and Lien in favor
of the Collateral Agent in the Collateral, as security for the Obligations. The
Collateral Agent’s having possession of the promissory notes evidencing the
Collateral, the certificates representing the Pledged Shares and all other
certificates, instruments and cash constituting Collateral from time to time
results in the perfection of the security interest in such Collateral. Such
security interest and Lien is, or in the case of Collateral in which any of the
Pledgors obtains rights after the date hereof, will be, a perfected Lien. All
action necessary to perfect and protect such security interest and Lien has been
duly taken, except for the Collateral Agent’s having possession of certificates,
instruments, securities entitlements and cash constituting Collateral after the
date hereof.
     SECTION 6. Covenants as to the Collateral. So long as any Obligations shall
remain outstanding and the Securities Purchase Agreement and the other
Transaction Documents shall not have been terminated, each Pledgor will, unless
the Collateral Agent shall otherwise consent in writing:
          (a) keep adequate records concerning the Collateral owned or purported
to be owned by it, and permit the Collateral Agent, or any designees or
representatives thereof at any time or from time to time to examine and make
copies of and abstracts from such records;
          (b) at the Pledgors’ joint and several expense, promptly deliver to
the Collateral Agent a copy of each material notice or other material
communication received by any Pledgor in respect of the Collateral;
          (c) at the Pledgors’ joint and several expense, defend the Collateral
Agent’s right, title and security interest in and to the Collateral against the
claims of any Person (other than the holders of Permitted Liens);
          (d) at the Pledgors’ joint and several expense, at any time and from
time to time, promptly execute and deliver all further instruments and documents
and take all further action that may be necessary or that the Collateral Agent
may reasonably request in order to (i) perfect and protect, or maintain the
perfection of, the security interest and Lien purported to be created hereby,
(ii) enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder in respect of the Collateral or (iii) otherwise effect the purposes of
this Agreement,

-6-



--------------------------------------------------------------------------------



 



including, without limitation, delivering to the Collateral Agent irrevocable
proxies in respect of the Collateral;
          (e) not sell, assign (by operation of law or otherwise), exchange or
otherwise dispose of any Collateral or any interest therein except in the
ordinary course of business or as expressly permitted by the Securities Purchase
Agreement or the Notes;
          (f) not create or suffer to exist any Lien, upon or with respect to
any Collateral except for Permitted Liens;
          (g) not make or consent to any amendment or other modification or
waiver with respect to any Collateral or enter into any agreement or permit to
exist any restriction with respect to any Collateral other than pursuant to the
Transaction Documents;
          (h) except as expressly permitted by the Securities Purchase
Agreement, not permit the issuance of (i) any additional shares of any class of
capital stock, partnership interests, member interests or other equity of any
Subsidiary, (ii) any securities convertible voluntarily by the holder thereof or
automatically upon the occurrence or non-occurrence of any event or condition
into, or exchangeable for, any such shares of capital stock or (iii) any
warrants, options, contracts or other commitments entitling any Person to
purchase or otherwise acquire any such shares of capital stock;
          (i) not issue any stock certificate, certificated security or other
instrument to evidence or represent any shares of capital stock, any partnership
interest or membership interest described in Schedule I hereto; and
          (j) not take or fail to take any action which would in any manner
impair the validity or enforceability of the Collateral Agent’s security
interest in and Lien on any Collateral.
     SECTION 7. Voting Rights, Dividends, Etc. in Respect of the Collateral.
          (a) So long as no Event of Default (as defined in the Notes) (an
“Event of Default”) shall have occurred and be continuing:
               (i) each Pledgor may exercise any and all voting and other
consensual rights pertaining to any Collateral for any purpose not inconsistent
with the terms of this Agreement, the Securities Purchase Agreement or the other
Transaction Documents; provided, however, that (A) no Pledgor will exercise or
refrain from exercising any such right, as the case may be, if the Collateral
Agent gives it notice that, in the Collateral Agent’s judgment, such action (or
inaction) is reasonably likely to have a Material Adverse Effect and (B) each
Pledgor will give the Collateral Agent at least five (5) Business Days’ notice
of the manner in which it intends to exercise, or the reasons for refraining
from exercising, any such right which is reasonably likely to have a Material
Adverse Effect;
               (ii) the Pledgors may receive and retain any and all dividends,
interest or other distributions paid in respect of the Collateral to the extent
permitted by the Securities Purchase Agreement; provided, however, that any and
all (A) dividends and interest

-7-



--------------------------------------------------------------------------------



 



paid or payable other than in cash in respect of, and instruments and other
property received, receivable or otherwise distributed in respect of or in
exchange for, any Collateral, (B) dividends and other distributions paid or
payable in cash in respect of any Collateral in connection with a partial or
total liquidation or dissolution or in connection with a reduction of capital,
capital surplus or paid-in surplus, and (C) cash paid, payable or otherwise
distributed in redemption of, or in exchange for, any Collateral, together with
any dividend, distribution, interest or other payment which at the time of such
dividend, distribution, interest or other payment was not permitted by the
Securities Purchase Agreement, shall be, and shall forthwith be delivered to the
Collateral Agent to hold as, Collateral and shall, if received by any of the
Pledgors, be received in trust for the benefit of the Collateral Agent, shall be
segregated from the other property or funds of the Pledgors, and shall be
forthwith delivered to the Collateral Agent in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Collateral and as further collateral security
for the Obligations; and
               (iii) the Collateral Agent will execute and deliver (or cause to
be executed and delivered) to a Pledgor all such proxies and other instruments
as such Pledgor may reasonably request for the purpose of enabling such Pledgor
to exercise the voting and other rights which it is entitled to exercise
pursuant to paragraph (i) of this Section 7(a) and to receive the dividends,
distributions, interest and other payments which it is authorized to receive and
retain pursuant to paragraph (ii) of this Section 7(a), in each case, to the
extent that the Collateral Agent has possession of such Collateral.
          (b) Upon the occurrence and during the continuance of an Event of
Default:
               (i) all rights of each Pledgor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
paragraph (i) of subsection (a) of this Section 7, and to receive the dividends,
distributions, interest and other payments which it would otherwise be
authorized to receive and retain pursuant to paragraph (ii) of subsection (a) of
this Section 7, shall cease, and all such rights shall thereupon become vested
in the Collateral Agent which shall thereupon have the sole right to exercise
such voting and other consensual rights and to receive and hold as Collateral
such dividends, distributions, interest and other payments;
               (ii) without limiting the generality of the foregoing, the
Collateral Agent may at its option exercise any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
any of the Collateral as if it were the absolute owner thereof, including,
without limitation, the right to exchange, in its discretion, any and all of the
Collateral upon the merger, consolidation, reorganization, recapitalization or
other adjustment of any issuer of the Collateral or upon the exercise by any
issuer of the Collateral of any right, privilege or option pertaining to any
Collateral, and, in connection therewith, to deposit and deliver any and all of
the Collateral with any committee, depository, transfer collateral agent,
registrar or other designated collateral agent upon such terms and conditions as
it may determine; and

-8-



--------------------------------------------------------------------------------



 



               (iii) all dividends, distributions, interest and other payments
which are received by any Pledgor contrary to the provisions of paragraph (i) of
this Section 7(b) shall be received in trust for the benefit of the Collateral
Agent, shall be segregated from other funds of such Pledgor, and shall be
forthwith paid over to the Collateral Agent as Collateral in the exact form
received with any necessary indorsement and/or appropriate stock powers duly
executed in blank, to be held by the Collateral Agent as Collateral and as
further collateral security for the Obligations.
     SECTION 8. Additional Provisions Concerning the Collateral.
          (a) Each Pledgor hereby (i) authorizes the Collateral Agent to file
one or more financing or continuation statements, and amendments thereto,
relating to the Collateral, without the signature of such Pledgor where
permitted by law, (ii) ratifies such authorization to the extent that the
Collateral Agent has filed any such financing or continuation statements, or
amendments thereto, without the signature of such Pledgor prior to the date
hereof and (iii) authorizes the Collateral Agent to execute any agreements,
instruments or other documents in such Pledgor’s name and to file such
agreements, instruments or other documents to perfect, protect or enforce the
security interest and Lien of the Collateral Agent in the Collateral or as
provided under Article 8 or Article 9 of the Uniform Commercial Code in any
appropriate filing office.
          (b) Each Pledgor hereby irrevocably appoints the Collateral Agent as
its attorney-in-fact and proxy, with full authority in the place and stead and
in its name or otherwise, from time to time in the Collateral Agent’s discretion
to take any action and to execute any instrument which the Collateral Agent may
deem necessary or advisable to accomplish the purposes of this Agreement
(subject to the rights of such Pledgor under Section 7(a) hereof), including,
without limitation, to receive, indorse and collect all instruments made payable
to such Pledgor representing any dividend, interest payment or other
distribution in respect of any Collateral and to give full discharge for the
same. This power is coupled with an interest and is irrevocable until the
termination of this Agreement in accordance with Section 13(e) hereof.
          (c) If any Pledgor fails to perform any agreement or obligation
contained herein, the Collateral Agent itself may perform, or cause performance
of, such agreement or obligation, and the expenses of the Collateral Agent
incurred in connection therewith shall be jointly and severally payable by the
Pledgors pursuant to Section 10 hereof and shall be secured by the Collateral.
          (d) Other than the exercise of reasonable care to assure the safe
custody of the Collateral while held hereunder, the Collateral Agent shall have
no duty or liability to preserve rights pertaining thereto and shall be relieved
of all responsibility for the Collateral upon surrendering it or tendering
surrender of it to any of the Pledgors. The Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Collateral Agent accords its own property, it being understood
that the Collateral Agent shall not have responsibility for (i) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Collateral, whether or

-9-



--------------------------------------------------------------------------------



 



not the Collateral Agent has or is deemed to have knowledge of such matters, or
(ii) taking any necessary steps to preserve rights against any parties with
respect to any Collateral.
          (e) The powers conferred on the Collateral Agent hereunder are solely
to protect its interest in the Collateral and shall not impose any duty upon it
to exercise any such powers. Except for the safe custody of any Collateral in
its possession and the accounting for monies actually received by it hereunder,
the Collateral Agent shall have no duty as to any Collateral or as to the taking
of any necessary steps to preserve rights against prior parties or any other
rights pertaining to any Collateral.
          (f) Upon the occurrence and during the continuation of any Default or
Event of Default, the Collateral Agent may at any time in its discretion
(i) without notice to the Pledgors, transfer or register in the name of the
Collateral Agent or any of its nominees any or all of the Collateral, subject
only to the revocable rights of the Pledgors under Section 7(a) hereof, and (ii)
exchange certificates or instruments constituting Collateral for certificates or
instruments of smaller or larger denominations.
     SECTION 9. Remedies Upon Default. If any Event of Default shall have
occurred and be continuing:
          (a) The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all of the rights and remedies of a secured party on default under the
Code then in effect in the State of New York; and without limiting the
generality of the foregoing and without notice except as specified below, sell
the Collateral or any part thereof in one or more parcels at public or private
sale, at any exchange or broker’s board or elsewhere, at such price or prices
and on such other terms as the Collateral Agent may deem commercially
reasonable. The Pledgors agree that, to the extent notice of sale shall be
required by law, at least ten (10) days’ notice to any of the Pledgors of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Collateral Agent shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.
          (b) Each Pledgor recognizes that it may be impracticable to effect a
public sale of all or any part of the Pledged Shares or any other securities
constituting Collateral and that the Collateral Agent may, therefore, determine
to make one or more private sales of any such securities to a restricted group
of purchasers who will be obligated to agree, among other things, to acquire
such securities for its own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges that any such private
sale may be at prices and on terms less favorable to the seller than the prices
and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sales shall be deemed to
have been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to delay sale of any such securities for the period of
time necessary to permit the issuer of such securities to register such
securities for public sale under the Securities Act of 1933, as amended (the
“Securities Act”). Each Pledgor further

-10-



--------------------------------------------------------------------------------



 



acknowledges and agrees that any offer to sell such securities which has been
(i) publicly advertised on a bona fide basis in a newspaper or other publication
of general circulation in the financial community of New York, New York (to the
extent that such an offer may be so advertised without prior registration under
the Securities Act) or (ii) made privately in the manner described above to not
less than fifteen (15) bona fide offerees shall be deemed to involve a “public
disposition” for the purposes of Section 9-610 of the Code (or any successor or
similar, applicable statutory provision) as then in effect in the State of New
York, notwithstanding that such sale may not constitute a “public offering”
under the Securities Act, and that the Collateral Agent may, in such event, bid
for the purchase of such securities.
          (c) Any cash held by the Collateral Agent as Collateral and all cash
proceeds received by the Collateral Agent in respect of any sale of, collection
from, or other realization upon, all or any part of the Collateral shall be
applied (after payment of any amounts payable to the Collateral Agent pursuant
to Section 10 hereof) by the Collateral Agent against, all or any part of the
Obligations in such order as the Collateral Agent shall elect consistent with
the provisions of the Securities Purchase Agreement.
          (d) In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Collateral Agent is
legally entitled, the Pledgors shall be jointly and severally liable for the
deficiency, together with interest thereon at the highest rate specified in the
Notes for interest on overdue principal thereof or such other rate as shall be
fixed by applicable law, together with the costs of collection and the
reasonable fees, costs and expenses of any attorneys employed by the Collateral
Agent to collect such deficiency.
     SECTION 10. Indemnity and Expenses.
          (a) Each of the Pledgors, jointly and severally, hereby agrees to
indemnify and hold the Collateral Agent (and all of its officers, directors,
employees, attorneys, and consultants) harmless from and against any and all
claims, damages, losses, liabilities, obligations, penalties, fees, costs and
expenses (including, without limitation, reasonable legal fees and disbursements
of counsel) to the extent that they arise out of or otherwise result from this
Agreement (including, without limitation, enforcement of this Agreement), except
such claims, losses or liabilities arising or resulting directly from such
Person’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction.
          (b) Each Pledgor shall be jointly and severally obligated for, and
will upon demand pay to the Collateral Agent the reasonable amount of any and
all out-of-pocket costs and expenses, including the reasonable fees and
disbursements of the Collateral Agent’s counsel and of any experts which the
Collateral Agent may incur in connection with (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement, (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Collateral, (iii) the exercise or enforcement of any of the rights of the
Collateral Agent hereunder, or (iv) the failure by any Pledgor to perform or
observe any of the provisions hereof.

-11-



--------------------------------------------------------------------------------



 



     SECTION 11. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), sent by Federal Express or other
recognized courier service (return receipt requested), telecopied or delivered,
if to any Pledgor, to it at the address specified for the Company in the
Securities Purchase Agreement or if to the Collateral Agent, to it at the
address specified in the Securities Purchase Agreement; or as to either such
Person at such other address as shall be designated by such Person in a written
notice to such other Person complying as to delivery with the terms of this
Section 11. All such notices and other communications shall be effective (i) if
sent by certified mail, postage prepaid, return receipt requested, when received
or three (3) Business Days after mailing, whichever first occurs, (ii) if
telecopied, when transmitted and confirmation is received, provided same is on a
Business Day and, if not, on the next Business Day or (iii) if delivered or sent
by Federal Express or other recognized courier service (return receipt
requested), upon delivery, provided same is on a Business Day and, if not, on
the next Business Day.
     SECTION 12. Security Interest Absolute. All rights of the Collateral Agent,
all Liens and all obligations of each of the Pledgors hereunder shall be
absolute and unconditional irrespective of: (i) any lack of validity or
enforceability of the Securities Purchase Agreement or any other Transaction
Document, (ii) any change in the time, manner or place of payment of, or in any
other term in respect of, all or any of the Obligations, or any other amendment
or waiver of or consent to any departure from the Securities Purchase Agreement
or any other Transaction Document, (iii) any exchange or release of, or
non-perfection of any Lien on any Collateral, or any release or amendment or
waiver of or consent to departure from any guaranty, for all or any of the
Obligations, or (iv) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, any of the Pledgors in respect of the
Obligations (other than the payment in full of the Obligations). All
authorizations and agencies contained herein with respect to any of the
Collateral are irrevocable and powers coupled with an interest.
     SECTION 13. Miscellaneous.
          (a) No amendment of any provision of this Agreement shall be effective
unless it is in writing and signed by each Pledgor and the Collateral Agent, and
no waiver of any provision of this Agreement, and no consent to any departure by
the Pledgors therefrom, shall be effective unless it is in writing and signed by
the Collateral Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
          (b) No failure on the part of the Collateral Agent to exercise, and no
delay in exercising, any right hereunder or under any other Transaction Document
shall operate as a waiver hereof or thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise hereof or
thereof or the exercise of any other right. The rights and remedies of the
Collateral Agent provided herein and in the other Transaction Documents are
cumulative and are in addition to, and not exclusive of, any rights or remedies
provided by law. The rights of the Collateral Agent under any Transaction
Document against any party thereto are not conditional or contingent on any
attempt by the Collateral Agent to exercise any of its rights under any other
Transaction Document against such party or against any other Person.

-12-



--------------------------------------------------------------------------------



 



          (c) Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
          (d) This Agreement shall create a continuing security interest in and
Lien on the Collateral and shall (i) remain in full force and effect until the
termination of this Agreement in accordance with Section 13 (e) hereof and
(ii) be binding on the Pledgors and their respective successors and assigns and
shall inure, together with all rights and remedies of the Collateral Agent, to
the benefit of the Collateral Agent and its successors, transferees and assigns.
Without limiting the generality of clause (ii) of the immediately preceding
sentence, the Collateral Agent may assign or otherwise transfer its rights and
obligations under this Agreement and any other Transaction Document to any other
Person pursuant to the terms of the Securities Purchase Agreement, and such
other Person shall thereupon become vested with all of the benefits in respect
thereof granted to the Collateral Agent herein or otherwise. Upon any such
assignment or transfer, all references in this Agreement to the Collateral Agent
shall mean the assignee of the Collateral Agent. None of the rights or
obligations of any of the Pledgors hereunder may be assigned or otherwise
transferred without the prior written consent of the Collateral Agent, and any
such assignment or transfer shall be null and void.
          (e) Notwithstanding anything to the contrary in this Agreement,
(i) this Agreement (along with all powers of attorney granted hereunder) and the
security interests and Lien created hereby shall terminate and all rights to the
Collateral shall revert to the Pledgors upon the repayment in full and/or
complete conversion to equity securities of the Company of all indebtedness
obligations owed by the Company to the Buyers under the Notes (including,
without limitation, all principal, interest and fees related to the Notes), and
(ii) the Collateral Agent will, upon each Pledgor’s request and at each such
Pledgor’s expense, (A) return to such Pledgor such of the Collateral (to the
extent delivered to the Collateral Agent) as shall not have been sold or
otherwise disposed of or applied pursuant to the terms hereof, and (B) execute
and deliver to such Pledgor, without recourse, representation or warranty, such
documents as such Pledgor shall reasonably request to evidence such termination.
          (f) THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY
MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND
PERFECTION OR THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF
THE SECURITY INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.
          (g) ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS THEREOF, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PLEDGOR HEREBY ACCEPTS FOR ITSELF

-13-



--------------------------------------------------------------------------------



 



AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PLEDGOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION, SUIT OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS
AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT.
          (h) EACH PLEDGOR AND (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS
AGREEMENT) THE COLLATERAL AGENT WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, ORAL OR WRITTEN STATEMENT OR OTHER ACTION OF THE
PARTIES HERETO.
          (i) Each Pledgor irrevocably consents to the service of process of any
of the aforesaid courts in any such action, suit or proceeding by the mailing of
copies thereof by registered or certified mail (or any substantially similar
form of mail), postage prepaid, to any Pledgor at its address provided herein,
such service to become effective 10 days after such mailing.
          (j) Nothing contained herein shall affect the right of the Collateral
Agent to serve process in any other manner permitted by law or commence legal
proceedings or otherwise proceed against any Pledgor or any property of any
Pledgor in any other jurisdiction.
          (k) Each Pledgor irrevocably and unconditionally waives any right it
may have to claim or recover in any legal action, suit or proceeding referred to
in this Section any special, exemplary, punitive or consequential damages.
          (l) Section headings herein are included for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose.
          (m) This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together constitute one in the
same Agreement.
[Signature Page Follows]

-14-



--------------------------------------------------------------------------------



 



          In Witness Whereof, each Pledgor has caused this Agreement to be
executed and delivered by its officer thereunto duly authorized, as of the date
first above written.

                  HYTHIAM, INC.    
 
           
 
  By:   /s/ Chuck Timpe    
 
           
 
      Name: Chuck Timpe    
 
      Title: Chief Financial Officer    
 
           
 
      Address: 11150 Santa Monica Boulevard    
 
                       Suite 1500    
 
                       Los Angeles, California 90025      
 
      Facsimile: (310) 444-5300    

ACCEPTED BY:
HIGHBRIDGE INTERNATIONAL LLC,
as Collateral Agent

             
By:
  Highbridge Capital Management, LLC        
 
           
By:
  /s/ Adam J. Chill        
 
           
 
  Name: Adam J. Chill        
 
  Title: Managing Director        
 
           
 
  Address: c/o Highbridge Capital Management, LLC        
 
                 9 West 57th Street, 27th Floor        
 
                 New York, New York 10019        
 
           
 
  Facsimile: (212) 751-0755        

Pledge Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO PLEDGE AGREEMENT
Pledged Shares

                                  Number of   % of Issuer’s       Certificate
       Pledgor   Name of Issuer   Shares   Issued Shares   Class   No.(s)
Hythiam, Inc.
  Hythiam International (Cayman) Ltd.                            65 %   [Common]
[Ordinary] [Stock]                         
Hythiam, Inc.
  Hythiam International Sarl                            65 %   [Common]
[Ordinary] [Stock]                         
Hythiam, Inc.
  Quit System Sarl                            65 %   [Common] [Ordinary] [Stock]
                        
Hythiam, Inc.
  Hythiam Switzerland Sarl                            65 %   [Common] [Ordinary]
[Stock]                         
Hythiam, Inc.
  Quit System Italy Srl                            65 %   [Common] [Ordinary]
[Stock]                         
Hythiam, Inc.
  Quit Systems Spain Trading S1                            65 %   [Common]
[Ordinary] [Stock]                       

 



--------------------------------------------------------------------------------



 



ANNEX I
TO
PLEDGE AGREEMENT
PLEDGE AMENDMENT
          This Pledge Amendment, dated as of
                                                             , 20___, is
delivered pursuant to Section 4 of the Pledge Agreement referred to below. The
undersigned hereby agrees that this Pledge Amendment may be attached to the
Pledge Agreement, dated as of January                     , 2007, made by
[Pledgor] and certain of its affiliates in favor of HIGHBRIDGE INTERNATIONAL
LLC, as Collateral Agent for the Buyers (the “Collateral Agent”), as it may
heretofore have been or hereafter may be amended or otherwise modified or
supplemented from time to time and that the promissory notes [and/or] shares or
other equity interests listed on this Pledge Amendment shall be hereby pledged
and assigned to the Collateral Agent and become part of the Collateral referred
to in such Pledge Agreement and shall secure all of the Obligations referred to
in such Pledge Agreement.
Pledged Shares

                                              Number of Shares            
Certificate   Pledgor   Name of Issuer     or Other Equity Interests     Class  
  No.(s)  
 
                               

             
 
  [PLEDGOR]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 